Citation Nr: 1540960	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-42 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for postoperative residuals and scars, injuries, right knee, with posttraumatic osteoarthritis.

2.  Entitlement to a temporary total rating for convalescence following right knee surgery performed on January 7, 2008, pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1979 to January 1986, and from February 1987 to August 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied the Veteran's claim for an increased rating for degenerative joint disease with residuals scar, status-post meniscus repair, right knee; as well as denied r a temporary total rating for hospital treatment in excess of 21 days or  for treatment of a service-connected disability requiring convalescence..  

The Board notes that, during the pendency of the appeal, in August 2009, the agency of original jurisdiction (AOJ) granted a separate 10 percent rating for right knee instability, effective August 10, 2009.  The right knee disability on appeal was also recharacterized as postoperative residuals and scars, injuries, right knee with post-traumatic osteoarthritis.  [The Board notes, parenthetically, that the AOJ's action in this regard is consistent with opinions of VA's General Counsel: VAOPGCPREC 9-98 (Aug. 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) (providing that separate ratings are assignable for knee arthritis resulting in limited or painful motion (Diagnostic Code 5003) and for instability (Diagnostic Code 5257); and VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004) (providing that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint)].

The Veteran has not appealed any rating assigned in the August 2009 rating decision and has only explicitly appealed the September 2008 rating decision in which the AOJ continued the 10 percent rating for the right knee under Diagnostic Codes 5003-5260; however, in light of the AOJ's actions, the Board has recharacterized the claim for increase rating as reflected on the title page.

In July 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  The record was held open for an additional 60 days following the hearing at the Veteran's request.

In February 2015, the Board denied a temporary total rating for hospitalization for right knee surgery and remanded the remaining claims on appeal to the RO, via the Appeals Management Center (AMC), for further action, to include additional development of the evidence.  After completing the requested action, the AOJ continued to deny the claims (as reflected in a July 2015 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a paperless, electronic Virtual VA file.  A review of the documents in the Virtual VA reveals the July 2014 hearing transcript and VA treatment records dated through November 2014; such documents were considered in the July 2015 SSOC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim decided herein have been accomplished. 

2.  Pertinent to the April 1, 2008 claim for increased rating, the Veteran's postoperative residuals and scars, injuries, right knee, with posttraumatic osteoarthritis have resulted in reduced range of motion that included extension to no less than 10 degrees and flexion to no less than 85 degrees with subjective complaints of tenderness and pain; but have not been  productive of ankylosis, impairment of the tibia or fibula, genu recurvatum, dislocation of the semilunar cartilage, effusion, or evidence of a compensable right knee scar. 

3.  The schedular criteria are adequate to evaluate the Veteran's right knee post-surgery residuals at all pertinent points, and no claim of unemployability solely due to the right knee has been raised.

4.  The Veteran required four weeks of convalescence following right knee surgery on January 7, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for postoperative residuals and scars, injuries, right knee, with posttraumatic osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, 4.124a, 5003, 5260 (2015).

2.  The criteria for a temporary total rating for convalescence, under 38 C.F.R § 4.30, following right knee surgery performed on January 7, 2008, are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition on the matter of entitlement to a temporary total rating for convalescence following right knee surgery, the Board finds that all notification and development actions needed to fairly adjudicate this matter has been accomplished.

Pertinent to the claim for increased rating, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id. 

Furthermore, with respect to claims for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

An April 2008 letter provided such notice with regard to the Veteran's claim for an increased rating for a right knee disorder.  This letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  The September 2008 rating decision reflects the RO's initial adjudication of the claim for an increased rating after the issuance of the April 2008 letter.  Thereafter, the May 2009 statement of the case (SOC) set forth specific criteria for higher rating for degenerative arthritis, limitation of flexion and limitation of extension (the timing and form of which suffices, in part, for Dingess/Hartman).

Moreover, the Board notes that there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA treatment records (requested by the Board in its February 2015 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In an August 2015 statement, the Veteran's representative indicated that the Veteran received all of his medical treatment at VA.  Also of record and considered in connection with the appeals is the July 2014 hearing transcript as well as the various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no further action on either claim, prior to appellate consideration, is required.

The Board points out that that the Veteran was provided the opportunity to orally set forth his contentions during his hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the provisions of 38 C.F.R. § 3.103, and that the hearing was legally sufficient. 

Here, during the July 2014 hearing, the undersigned enumerated the issues on appeal, to include the matter of an increased rating for the right knee.  The Veteran provided testimony regarding his right knee symptoms, including that he experienced constant pain and swelling.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific   evidence, additional, pertinent evidence was added to the record pursuant to the subsequent remand; hence, any omission in this regard was not prejudicial to the Veteran.  . 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of the claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Historically, and as detailed in the Introduction, the Veteran's right knee disability on appeal was recharacterized as postoperative residuals and scars, injuries, right knee with post-traumatic osteoarthritis in an August 2009 rating decision.  It has been rated by analogy under the diagnostic codes for traumatic arthritis and limitation of flexion.  See 38 C.F.R. §§ 4.20, 4.27. 

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, a 10 percent is warranted where flexion was limited to 45 degrees.  A rating of 20 percent is warranted where flexion was limited to 30 degrees and a rating of 30 percent is warranted were flexion was limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a 10 percent rating is warranted where extension was limited to 10 degrees and a 20 percent rating is warranted where extension was limited to 15 degrees.  A rating of 30 percent is warranted where extension was limited to 20 degrees while a 40 percent rating is warranted where extension was limited to 30 degrees.  A 50 percent is warranted where extension was limited to 45 degrees.  38 C.F.R. § 4.71a.  

VA's General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

VA's General Counsel has also held that separate ratings may be assigned for arthritis resulting in limited or painful motion (under Diagnostic Code 5003) and for instability (under Diagnostic Code 5257).  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).

Under former Diagnostic Code 7802, scars, other than of the head, face, or neck, that are superficial and that do not cause limited motion and have an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  38 C.F.R.    § 4.118.

The Board notes, that the criteria for rating scars were revised during the pendency of this appeal, effective October 23, 2008.  The revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  

As the Veteran's claim for service connection was filed prior to the effective date of the revised criteria, and the Veteran nor his representative had not specifically requested consideration of this claim under the October 23, 2008, revised criteria, those criteria are not for application.  Thus, all diagnostic codes discussed herein are the versions in effect prior to October 23, 2008.

The relevant evidence in the record includes the Veteran's VA treatment records and the Veteran's July 2014 hearing testimony, as well as a reports of VA examination conducted in May 2008, October 2013 and July 2015.  This evidence establishes that there was extension limited to 10 degrees and flexion that was limited to 85, both at worst, with subjective complaints of pain.  These findings are indicative of a level of impairment consistent with no more than the 10 percent rating assigned for the right knee.

A May 2007 VA treatment note reflects the Veteran's reports of knee popping, clicking and grinding.  He also reported "snaps" and intense sharp pains.

A December 2007 VA treatment note indicates that there was tenderness to palpation over the medial joint line and the medial side of the patella.  A one cm soft round lesion approximately two cm medial to the patella was also noted.  He was noted to be able to fully flex and extend; specific range of motion measurements were not provided.

A report of a May 2008 VA examination reflects the Veteran's complaints of right knee weakness, stiffness, pain and a lack of endurance.  He also reported intermittent pain and sticking that was increased with physical activity and relieved by medication and the use of ice packs.  Physical examination revealed crepitus and a 1+ bony overgrowth.  Range of motion was found to be from zero degrees without pain to 130 degrees with pain in the last 10 degrees.  Repetitive motion testing revealed pain, lack of endurance, and weakness without fatigue or incoordination.  Two scars, one measuring 5.5 cm by 0.3 cm on the medial right knee and one measuring 6.1 cm by 0.2 cm, were noted to be hypopigmented and hyperpigmented only less than six squares inches without abnormal texture and abnormal findings.  Examination was negative for tenderness, disfigurement, edema, inflammation, ulceration, adherence, tissue loss and keloid.  In a May 2009 addendum, this examiner indicated that repetitive motion testing did not reveal any additional limitation of motion.

An October 2008 VA treatment note indicates that there was tenderness over the medial joint line at the incision site and over the patellar tendon as well as mild effusion.  There was no joint line tenderness (LJLT).  Range of motion was noted to be from zero degrees to 120 degrees.  An accompanying X-ray was negative for arthritis and osteophytes with joint spaces were found to be well maintained.

A December 2008 VA treatment note reflects the Veteran's complaints of persistent right knee pain with swelling and difficulty with stairs.  Physical examination revealed tenderness over the lateral and medial joint line at the incision site and over the patellar tendon.  Straight leg raise were negative.

A May 2009 VA treatment note reflects the Veteran's complaints of a sharp, constant pain at the medial aspect of the right knee.  Range of motion was found to be from 10 to 120 degrees.  There was tenderness to palpation of the patella tendon and medial joint line.

A June 2009 VA treatment note indicates that physical examination was positive for tenderness over the medial joint line at the incision site and over the patellar tendon as well as mild effusion.  There was no lateral joint line tenderness.  Range of motion was from zero degrees to 120 degrees.  

A July 2009 VA treatment note reflects the Veteran's complaints of sharp, constant right knee pain.  Range of motion was found to be from 10 degrees to 135 degrees.

A September 2011 VA treatment note indicates that there was tenderness to palpation to the medial joint line in the right knee with small effusion.  Extension was found to be to zero degrees and flexion was found to be to 120 degrees.  

An October 2011 VA treatment note indicates that there was no tenderness to palpation.

A report of an October 2013 VA examination indicates that the Veteran denied that flare-ups impacted his knee or lower leg.  Physical examination revealed tenderness or pain to palpation for joint line or soft tissue of the knee.  Right knee flexion was found to be to 95 degrees with objective evidence of pain at 90 degrees and extension was found to be to zero degrees.  Repetitive motion testing did not reveal any additional limitation of motion.  The examiner noted that additional limitation of functional ability of the knee joint during flare-ups or repeated use over time was approximately 10 degrees of flexion due to the contributing factors of pain, weakness, fatigability, and/or incoordination and that the degree of range of motion during pain or flare-ups was approximately 10 degrees of flexion.  Functional loss and/or functional impairment of the knee and/or lower leg were attributed to less movement than normal, weakened movement and pain on movement.  Examination was negative shin splints, stress fractures, chronic exertional compartment syndrome, other tibial and/or fibular impairment, genu recurvatum, a meniscal condition or a surgical condition for a meniscal condition for the future.

During a July 2014 hearing, the Veteran testified that he experienced knee swelling and discomfort related to the wearing of a knee brace.  He experienced a constant achy pain that could be worsened to sharp, shooting pains as well as fatigue, weakness and tightness.

A report of a July 2015 VA Disability Benefits Questionnaire (DBQ) reflects complaints of daily right knee pain with occasional swelling that limited the Veteran's range of motion.  Flare-ups consisting of increased pain and swelling that randomly occurred every two to three days, takes two to three days to resolve, and required him to stay his recliner chair for most of the day with ice packs were reported.  Physical examination revealed objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissues without objective evidence of crepitus.  Right knee range of motion was found to be from zero degrees to 115 degrees, with the examiner noting that the Veteran had large thighs that interfered with his range of motion.  Repetitive motion testing did not reveal any additional functional loss or range of motion after repetitions.  Repetitive motion testing did not reveal any additional functional loss or range of motion after repetitions.  A history of a torn meniscus in the right knee with frequent episodes of joint locking and joint pain were noted.  Examination was negative for muscle atrophy, recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome and a tibial and/or fibular impairment.   A scar on the medial aspect of the right knee that measured six cm by one cm and was not painful, unstable or have a total area equal to or greater than 39 square cm.  The examiner further noted that the Veteran had endured several surgical procedures with limited to poor results overall and that that a total knee replacement was being considered.

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, at no point pertinent to the current claim for increase has the right knee posttraumatic osteoarthritis with postoperative residuals and scars warranted more than the 10 percent rating assigned.  

As regards limitation of motion under Diagnostic Codes 5260 and/or 5261, the evidence shows that the Veteran's service-connected right knee disability has been  manifested by extension limited to no less than ten degrees and flexion that was limited to no less than 115 degrees.  Extension was found to be limited to 10 degrees in May 2009 and July 2009 and to zero degrees thereafter in September 2011, October 2013 and July 2015.  Such findings do not support even the minimum, compensable rating under the diagnostic code for limitation of flexion or a higher rating under the diagnostic code for limitation of extension.  

As noted, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board notes that, during his May 2008 and July 2015 VA examinations, the Veteran reported right knee pain on range of motion testing   Moreover, the October 2013 VA examiner estimated that flare-ups reduced flexion by 10 degrees, i.e. to 85 degrees.  This evidence is consistent with the assignment of the minimum, compensable rating of 10 percent for painful albeit noncompensably limited motion-even without actual x-ray evidence of arthritis.  See 38 C.F.R. § 4.59, Burton, supra.

However, no higher rating is assignable based on consideration of functional loss due to pain or other factors delineated in section 4.40 and 4.45 and DeLuca.  Given the extent of right knee motion demonstrated by the Veteran during his VA examinations, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of flexion to 45 degrees or less or a loss of extension to 15 degrees or less, even after taking reported pain into consideration.  To the extent that pain was reported by the Veteran after repetitive motion testing at his May 2008, October 2013 and July 2015 VA examinations, the VA examiners noted that the Veteran did not demonstrate any further loss of motion or function due to such symptoms.  

In view of the foregoing, even after taking the factors identified in DeLuca into consideration, the Board finds that, for the period under consideration, a compensable disability rating cannot be granted for the right knee on the basis of limited or painful motion.  Moreover, the post-service radiological studies, treatment notes and the VA examination reports simply do not reflect objective findings of ankylosis in the knee, or any suggestion that the Veteran effectively experiences ankylosis of the knee.  

The Board also finds that no other diagnostic code provides a basis for any higher or alternative rating for the right knee.  There are no objective medical findings of, and the Veteran has not alleged, impairment of the tibia or fibula or genu recurvatum.  In the absence of such findings, evaluating either of the Veteran's knee under Diagnostic Codes 5262, or 5263 is not warranted.  See 38 C.F.R. 4.71a.  With regards to a meniscus condition, the Board notes that the July 2015 VA examiner reported that the Veteran currently had a meniscus tear with frequent episodes of joint locking and pain.  Moreover, a January 2008 orthopedic surgery operative note indicates that a partial lateral meniscectomy was performed.  As the Veteran was noted to currently have a meniscus tear by the July 2015 VA examiner and the January 2008 surgery was a partial lateral meniscectomy, consideration of Diagnostic Code 5259 for the removal of a semilunar cartilage is not warranted.  Further, while the July 2015 VA examiner found that there had been frequent episodes of locking and pain, effusion was not found.  A rating under Diagnostic Code 5258 is therefore not warranted.  

Moreover, the disability has not  been  shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule for this appellate period.  As for post-surgical scarring, the July 2015 VA examiner noted a scar on the medial aspect of the right knee that measured six cm by one cm and was not painful, unstable or have a total area equal to or greater than 39 square cm.  A May 2008 VA examiner found that there were two scars, one measuring 5.5 cm by 0.3 cm on the medial right knee and one measuring 6.1 cm by 0.2 cm, were noted to be hypopigmented and hyperpigmented measured less than six squares inches without abnormal texture and abnormal findings.  Based on the evidence of record of the Veteran's scar, the Board finds that award of as separate, compensable rating for the right knee scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

In evaluating the right knee, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Clearly, the Board has considered complaints in reaching the above determinations.  Generally, however, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  In this regard, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of higher ratings for the right knee. 

Additionally, the Board finds that at no pertinent point have the postoperative residuals and scars, injuries, right knee, with posttraumatic arthritis been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the August 2009 statement of the case).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to each disability currently under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the right knee.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.                  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional orthopedic impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran testified during his July 2014 hearing that he was employed part-time.  As there is no evidence or argument that the Veteran has been actually or effectively rendered unable to obtain or retain gainful employment due to his service-connected right knee disability, consideration of a TDIU in connection with the increased rating claim on appeal is not warranted. 

For all the foregoing reasons, the Board finds that there is no basis for any higher, or staged rating for the right knee, with posttraumatic osteoarthritis, pursuant to Hart, and that the claim for increased rating must be denied.  The Board finds that the preponderance of the evidence is against assignment of any higher or additional rating for any disability under consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


III. Temporary Total Rating

The Veteran contends that a temporary total rating is warranted as his treating physicians told him that his convalescence period following his right knee surgery was four weeks.  During his July 2014 hearing, the Veteran testified that his treatment providers had only informed him orally that his convalescence period would last at least four weeks.  A January 7, 2008 orthopedic surgery operative note indicates that a right knee medial subcutaneous soft tissue mass excisional biopsy, diagnostic arthroscopy and partial lateral meniscectomy were performed.

Applicable law provides that a total disability rating (100 percent) will be assigned for convalescence without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain a temporary total rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

After reviewing the totality of the record, the Board finds the preponderance of the evidence supports the assignment of a temporary total rating under 38 C.F.R.              § 4.30.  The Board has considered the Veteran's own contentions made in written statements and the post-surgical medical evidence.  Overall, such evidence demonstrates that at least one month of convalescence was required or indicate the presence of severe post-operative residuals warranting the assignment of a temporary total rating.

A review of the record includes a January 2008 VA discharge information and education note, which indicates that there were no activity restrictions for the Veteran following his right knee arthroscopy.  It also indicated that once the Veteran was no longer having pain in the right leg, he would be able to use his right leg to safely drive and that he would be "off pain meds."  A follow-up appointment was scheduled for February 2008, approximately six weeks later.  A specific order identifying the length of convalescence was not contained in the record.  A July 2015 VA examiner opined that a one month recovery period was "not uncommon" in these cases and that the Veteran had an "uncomplicated recovery."  There is no contrary opinion of record.

For all the foregoing reasons, the Board finds that a temporary total rating for convalescence following right knee surgery on January 7, 2008 is warranted.  The Board has favorably applied the benefit-of-the-doubt doctrine in awarding the temporary total rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra. 

ORDER

A rating in excess of 10 percent for postoperative residuals and scars, injuries, right knee, with posttraumatic osteoarthritis is denied.

A temporary total rating for convalescence, pursuant to 38 C.F.R. § 4.30 following right knee surgery on January 7, 2008, is granted subject to the legal authority governing the payment of compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


